December 2, 2011 Mr. Donnie Field Securities and Exchange Commission Washington, D.C. 20549 Re: Lingo Media Corporation Form 20-F for the year ended December 31, 2010 Filed July 18, 2011 File No. 333-98397 Dear Mr. Field, In response to your letter of November 4, 2011 and as a follow up to our conversation of November 23, 2011, we have requested an additional 10 business days and we expect to respond by December 8, 2011. Please feel free to contact +1 (416) if you have any questions. Yours truly, Lingo Media /s/ Michael Kraft Michael Kraft President & CEO
